Citation Nr: 0502237	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  03-02 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, to include degenerative arthritis, 
currently evaluated as forty (40) percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946, from July 1946 to February 1948, and from March 1948 to 
December 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in April 2002.  Appeal to the Board was perfected.  This 
case is again before the Board following completion of its 
directives in its January 2004 remand order.    

The record indicates that a hearing, scheduled to be held in 
August 2003 before an Acting Veteran's Law Judge sitting in 
Montgomery, Alabama, was cancelled upon the veteran's 
request. 

On a different matter, the Board directed that the RO issue a 
Statement of the Case (SOC) on the issue of service 
connection for cancer of the pharynx, consistent with 
Manlincon v. West, 12 Vet. App. 238 (1998).  See page 7 of 
the Board's January 2004 decision and remand order.  The 
record reflects the issuance of a February 2004 SOC on this 
issue and a February 25, 2004 letter transmitting the SOC and 
enclosing a blank VA Form 9 (appeal to the Board).  Upon the 
issuance of an SOC, the veteran must perfect an appeal to the 
Board.  The record does not show what could be construed as 
an intention to seek further appellate review.  The veteran 
and his representative are reminded that timely action is 
required should the veteran wish to perfect an appeal to the 
Board on this issue. 
         

FINDINGS OF FACT

1.  The veteran's low back disability is manifested primarily 
by complaints of limited motion and pain.  However, recent 
objective medical evidence does not demonstrate 
incapacitating episodes, neurological impairment, tenderness 
or muscle spasms on palpation, pain upon straight leg 
raising, or sciatic tension signs due to the low back 
disability.  There is no ankylosis of the spine; X-ray 
evidence shows "mild" degenerative arthritis in the lumbar 
spine.

2.  Loss of function and pain are not caused solely by low 
back problems; they apparently are also due in considerable 
part to weakness, imbalance, and instability caused by 
"fairly advanced" venous stasis disease in the lower legs, 
generalized osteoarthritis, degenerative joint disease in the 
knees, and deep vein thrombosis.     


CONCLUSION OF LAW

Criteria for a schedular disability evaluation higher than 
forty (40) percent have not been met for service-connected 
lumbosacral strain with degenerative arthritis.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59 
(2004); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5295 (2002); 
5293 (2002) and (2003); 5003 and 5235-5243 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as is the case here, as 
well as any claim not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

At minimum, VCAA requires that VA inform the claimant about 
information and evidence (1) required to substantiate the 
claim; (2) not of record necessary to substantiate the claim; 
(3) that VA will seek to provide; and (4) that the claimant 
is expected to provide.  See id.; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision of the agency of original 
jurisdiction (AOJ) from which the appeal arises.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes a decision of the U. 
S. Court of Appeals for the Federal Circuit that invalidated 
a regulation, implementing VCAA, that required a response to 
VCAA in less than one year.  Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).
  
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In a May 2002 letter 
to the veteran transmitting the rating decision from which 
this appeal arises, the RO informed the veteran of VCAA, 
explained the veteran's and VA's respective responsibilities 
in claim development, and advised him the VA would assist him 
in gathering any additional medical evidence.  In December 
2002, the RO sent the veteran another letter advising him 
what the evidence must show to result in a favorable 
determination on service connection for degenerative 
arthritis secondary to the service-connected lumbosacral back 
disability, apparently in response to the veteran's claim 
that service connection is warranted for arthritis in the 
lower spine.  (Evidence of degenerative arthritis has been 
considered by the RO and the Board in connection with 
evaluation of the low back disability.)  This letter again 
explained VA's duties and veteran's responsibilities in claim 
development, and asked the veteran to tell the RO about any 
additional evidence for which he wanted help in obtaining.  

Later, in the Statement of the Case (SOC), the RO set forth 
rating criteria pertinent to the back disability claim and 
38 C.F.R. § 3.159, which concerns VA duties to notify and 
assist.  The SOC included the provision in 38 C.F.R. § 3.159 
that requires VA to ask the veteran whether he has any 
evidence in his possession pertinent to the claim.  The SOC, 
together with the Supplemental SOCs (SSOCs), placed the 
veteran on notice as to what evidence is needed to result in 
a rating increase for the back disability claim, what 
evidence was obtained and considered in evaluating the claim, 
and why the claim remains denied.  

It also is noted that, shortly after the issuance of the 
April 2003 SSOC, the last SSOC of record before the Board 
reviewed this claim in January 2004, the veteran informed the 
RO in writing, in April 2003, that he has no additional 
evidence to add to his claim and that he desires appellate 
review.  The Board's January 2004 remand directives were 
completed.           

In this case, full VCAA notification arguably was 
accomplished with two post-AOJ decision VCAA letters, SOC, 
and SSOCs, and not a pre-AOJ decision letter.  At most, this 
is a technical defect that posed no prejudice to the veteran, 
as he was given notice during the appeal period as to what is 
required for a favorable decision on his claim, and had ample 
opportunity during this time to provide relevant evidence or 
to ask VA for assistance in obtaining such evidence.  He also 
had an opportunity to provide testimonial evidence at a Board 
hearing, but chose not to exercise this right.  Neither the 
veteran nor his representative has indicated that there 
exists relevant evidence not part of the record due to a VCAA 
notice defect.  On the contrary, as discussed earlier, the 
veteran himself stated in April 2003 that he has no other 
relevant evidence to submit.  

Further on the issue of VCAA notice, the Board notes that the 
Pelegrini Court explicitly stated that, notwithstanding the 
requirement that a valid VCAA notice be provided before the 
AOJ decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Pelegrini decision and discussion therein to mean that the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, but that a case-by-case 
evaluation may be necessary.  The Board has conducted such an 
evaluation, as discussed above, and has determined that 
adequate notice was provided.    

As for the duty to assist, it is noted that the RO obtained 
relevant records, which include the veteran's written 
statements related to the claim and medical records, and 
associated them with the claims folder.  The veteran was 
given an opportunity to personally testify in connection with 
this appeal, but declined to do so.  He was afforded 
appropriate VA C&P medical examinations.  The examination 
reports are in the claims folder.  Nothing in the record 
indicates that the veteran had identified relevant records 
for which he wanted VA's assistance in obtaining to which the 
RO failed to respond with assistance.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Applicable Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2004).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2004).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2004).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  However, the evaluation of the same disability under 
various diagnoses is to be avoided (rule against pyramiding).  
38 C.F.R. § 4.14 (2004); Fanning v. Brown, 4 Vet. App. 225 
(1993).

In cases where the veteran appeals the initial disability 
percentage assigned, the disability can be assigned different 
disability ratings ("staged" ratings) based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
However, for an increased rating for a disability for which 
service connection was established years before, as is the 
case here, the primary concern is normally the current extent 
of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).    

As for applicable diagnostic criteria, under 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002), lumbosacral strain, a 
zero percent evaluation is assigned for slight subjective 
symptoms only.  A 40 percent rating is assigned for severe 
disability with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  It 
is noted that the April 2002 rating decision from which this 
appeal arises evaluated the claim in accordance with criteria 
in Diagnostic Code 5295 in effect at that time (discussed 
above).  

Criteria at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective before September 23, 2002) also could apply.  (The 
veteran was notified of these criteria in the SOC.)  They 
assign a 40 percent rating for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, and little intermittent relief.

Criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003; 
effective on September 23, 2002) evaluated intervertebral 
disc syndrome (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes (defined to 
mean bed rest and treatment ordered by a doctor) over the 
past 12 months or by combining, under 38 C.F.R. § 4.25, 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  See 
VAOPGCPREC 36-97 (December 12, 1997), 63 Fed. Reg. 31,262 
(1998); and DeLuca v. Brown, supra.  Painful motion is 
considered to be limited motion under the provisions of 38 
C.F.R. § 4.59.   

Finally, the most recent spine rating criteria, now codified 
at 38 C.F.R. § 4.71a (2004), were set forth in a Supplemental 
Statements of the Case (SSOCs) issued in February and 
September 2004.  These criteria became effective on September 
26, 2003.  See 68 Fed. Reg. 51,454 (August 27, 2003) . 

The new spine rating criteria are as follows:  (For 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes): with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A 40 percent evaluation will be assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation will be assigned of 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Under these criteria, 
Diagnostic Code 5237 evaluates lumbosacral or cervical 
strain; Diagnostic Code 5242 evaluates degenerative arthritis 
of the spine; and Diagnostic Code 5243 evaluates 
intervertebral disc syndrome.    

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

Where applicable rating criteria have changed during the 
appeal period, as is the case here, the Board will review old 
and new criteria.  As the evidence warrants, it will apply 
those more favorable to the veteran from the effective date 
of the amendment of the criteria.  See VAOPGCPREC 7-03 
(November 19, 2003). 

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

III.  Evidence and Analysis

Service connection for lumbosacral strain with back spasms 
(initially determined to be 10 percent disabling) has been in 
effect since October 1969.  See April 1970 rating decision.  
With subsequent rating increases, a 40 percent disability 
rating has been in effect since January 1976.  See November 
1976 rating decision.  In May 2001, the veteran filed a claim 
seeking an increased evaluation for the low back disability.  
Thus, the focus is on evidence of the current extent of the 
back disability (see Francisco v. Brown, 7 Vet. App. 55, 58 
(1994)), to include consideration of evidence of arthritic 
changes in the lumbar spine.

Evidence submitted in support of this claim includes the 
veteran's statements that the back disability has continued 
to worsen over the years.  The Board notes in particular the 
veteran's May 2001 statement that he was "refused employment 
by the TVA [presumably, Tennessee Valley Authority] because 
of back restriction that limited lifting of 35 [pounds] or 
more."  It is not specified as to when this purported 
incident occurred.  Elsewhere in the record (see August 2004 
VA C&P examination report), there is a reference to an 
unsuccessful 1972 attempt to gain employment at a "large 
firm" purportedly due to back problems.  Presumably, this 
refers to the veteran's May 2001 statement that back problems 
prevented him from attaining desired employment at TVA 
decades ago.  As other records in the claims folder indicate 
that the veteran, now almost 80 years old, has been retired 
for decades (see August 2004 C&P examination report), the 
Board finds it reasonable to conclude that the veteran's May 
2001 statement was not intended to convey information about a 
recent inability to attain gainful employment due to a 
service-connected disability.     

As for medical evidence, the veteran was seen a number of 
times by private practitioners for various disorders.  These 
records, dated in 1999, 2000, 2002, and 2003, document 
degenerative arthritis and osteoarthritis, and chronic low 
back pain associated with arthritis.  In particular, it is 
noted that Dr. J.B.M., an internist, reported in a March 2003 
letter that he has treated the veteran since 1991 for 
degenerative arthritis and osteoarthritis.

The record also shows that two VA C&P orthopedic examinations 
were performed in connection with this claim.  The February 
2002 examination report provides that the veteran ambulates 
with difficulty due to arthritis.  The range of motion in the 
lumbosacral spine was 45 degrees for flexion and 25 degrees 
for bilateral flexion.  Marked muscle spasm and tenderness 
were noted over the lumbosacral spine.  There was venous 
insufficiency in both lower legs, but pulses were noted in 
the feet.  Diagnoses included degenerative joint disease of 
the lumbosacral spine (as confirmed by X-ray studies, which 
show mild degenerative joint disease), severe, with about 70 
percent loss of function due to pain, generalized 
osteoarthritis, moderate degenerative joint disease of the 
knees, and deep vein thrombosis, chronic venous deficiency of 
both lower extremities.                

The August 2004 C&P orthopedic examination report provides 
that the veteran increasingly finds performance of daily 
activities difficult.  In particular, he requires a cane for 
ambulation and moves slowly, with a "shuffling type" gait 
and a slightly flexed lower back to a degree of 10 percent.  
He can move only about one city block before he has to stop 
to rest before resuming movement.  He reported some pain 
radiating downward to the knees, but denied what are deemed 
to be true symptoms of a neurological disorder in the lower 
legs.  As for range of motion, flexion of the lower spine is 
from 10 to 45 degrees with pain beyond this point; extension 
is from 10 degrees to "about neutral," but no true 
extension of the lumbar spine is possible.  The lower back is 
flat with no normal lumbar lordotic curve, which, it was 
noted, could suggest either significant muscle spasm or 
structural change in the vertebrae.  However, no tenderness 
or muscle spasms were noted on palpation during the 
examination.  There was no evidence of pain upon straight leg 
raising and no sciatic tension signs, but the veteran was 
unable to heel-and-toe walk due to lower extremity weakness 
and deficient balance.  He reportedly fell three times in the 
year prior to the examination due to left knee instability.  
Also noted was a "fairly advanced" degree of venous stasis 
disease in both lower extremities.  The diagnosis was 
degenerative joint disease of the lumbar spine, more advanced 
than as noted in the prior C&P examination.  The examination 
included X-ray studies, which, again, showed mild 
degenerative joint disease in the lumbar spine.

Under old Diagnostic Code 5295, 40 percent is the highest 
schedular evaluation permissible for lumbosacral strain.  The 
veteran's low back disability currently is assigned a 40 
percent rating under this Code.  Thus, the Board has 
considered whether a higher schedular rating could be 
assigned under other pertinent Codes.  

Old Diagnostic Code 5293 (effective before September 23, 
2002) assigns a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings, and little intermittent relief.  
Diagnostic Code 5293 (effective on September 23, 2002) 
essentially focuses upon the duration of incapacitating 
episodes (a total duration of six weeks minimum in the 
previous one-year period warrants a 60 percent rating).  
While the evidence shows that the veteran has lumbar pain due 
to degenerative joint disease and arthritis, and ambulates 
slowly and with difficulty, it does not demonstrate extended 
incapacitation (such as hospitalization and doctor-ordered 
bed rest).  Nor is there definite evidence of neurological 
impairment or muscle spasm, based on recent examination 
findings.  Thus, the Board has determined that a schedular 
evaluation higher than 40 percent is not permissible under 
old Diagnostic Codes 5293.

As for current spine rating criteria, they focus primarily 
upon evidence of ankylosis of the spine, not shown by the 
evidence of record.  These criteria also consider 
neurological deficit as a significant factor in evaluation of 
spine disability, which, again, does not appear to have been 
demonstrated objectively.  

What the evidence does show is that the veteran's primary 
complaints of limited motion and pain are not all caused by 
the low back disability; rather, they apparently are due also 
to other problems, including considerable weakness, 
imbalance, and instability caused by "fairly advanced" 
venous stasis disease in the lower legs, generalized 
osteoarthritis, degenerative joint disease in the knees, and 
deep vein thrombosis.  In fact, the veteran himself stated 
that he fell three times in a recent one-year period due to 
leg instability, and not low back disability.  Further, he 
was unable to heel-and-toe walk during the VA examination due 
to lower extremity weakness, not due to back problems.  
Notably, recent objective examination revealed no evidence of 
various indicators of significant problems specific to the 
low back, such as tenderness or muscle spasms on palpation, 
pain upon straight leg raising, and sciatic tension signs.  
X-rays showed "mild," not severe, arthritic changes in the 
lumbar spine.  See August 2004 C&P examination.  

In consideration of the forgoing, the Board finds that the 
evidence does not warrant a higher schedular evaluation for 
the low back disability.  In notes, in particular, that 
limited motion, to the extent that it may be attributable to 
the back disability, already has been considered to assign 40 
percent rating (see Diagnostic Code 5295, discussed above); 
also, degenerative arthritis, which essentially is evaluated 
based upon limitation of motion caused thereby, also has been 
considered as part of the 40 percent rating assigned.  The 
Board must conclude that the preponderance of the evidence is 
against the claim, and that the benefit-of-reasonable doubt 
rule is not applicable. 


ORDER

An increased schedular disability evaluation for service-
connected lumbosacral strain, to include degenerative 
arthritis, currently evaluated as forty (40) percent 
disabling, is denied.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


